                IN THE UNITED STATES DISTRICT COURT
                    FOR THE DISTRICT OF MONTANA
                        GREAT FALLS DIVISION

 DEBRA ANN MELLIN,

                 Plaintiff,                           CV 18-53-GF-JTJ

       vs.
                                                      MEMORANDUM
 NANCY BERRYHILL, Acting                               AND ORDER
 Commissioner of the Social Security
 Administration,

                 Defendant.



                                INTRODUCTION

      Plaintiff Debra Ann Mellin (Mellin) brought this action to obtain judicial

review of the final decision of the Acting Commissioner of the Social Security

Administration (Commissioner), denying her application for disability and

disability insurance benefits under Title II of the Social Security Act, 42 U.S.C.

§§ 401-433.
                                 JURISDICTION

      The Court has jurisdiction over this action under 42 U.S.C. § 405(g). Venue

is proper given that Mellin resides in Cascade County, Montana. 29 U.S.C.

§ 1391(e)(1); L.R. 1.2(c)(3). The parties have consented to have the undersigned

conduct all proceedings in this matter and enter judgment. (Doc. 7).

                                 BACKGROUND

      Mellin filed her application for disability benefits on March 31, 2011. (Doc.

3 at 408-414). Mellin alleged a disability onset date of August 6, 2010. (Doc. 3 at

408). Mellin alleged that she became disabled due to injuries to her left ankle and

left shoulder, depression, anxiety, and human immunodeficiency virus (HIV).

(Doc. 3 at 492). Mellin is 59 years old. (Doc. 3 at 408). Mellin has a high school

education. (Doc. 3 at 81). Mellin has also attended college for two years. Id.

Mellin has past work experience as a general office clerk from 2007 through

August 2010. (Doc. 3 at 27).

      An administrative law judge (ALJ) conducted a hearing on Mellin’s

application for social security benefits on October 25, 2012. (Doc. 3 at 126-158).

The ALJ issued her decision on December 5, 2012. (Doc. 3 at 185-194). The ALJ

determined that Mellin did not qualify for disability or disability insurance

benefits. (Doc. 3 at 194).


                                          2
      Mellin requested that the Social Security Administration (Administration)

review the ALJ’s decision. The Administration granted Mellin’s request. The

Administration remanded the case on July 7, 2014. (Doc. 3 at 199-202). The

Administration directed the ALJ to address multiple errors. Id.

      An ALJ conducted a second hearing on Mellin’s application for social

security benefits on March 3, 2015. (Doc. 3 at 72-125). The ALJ issued his

decision on April 13, 2015. (Doc. 3 at 207-220). The ALJ determined the Mellin

was not disabled. (Doc. 3 at 220). Mellin requested that the Administration

review the ALJ’s decision. The Administration granted Mellin’s request. The

Administration determined that a remand was appropriate given that the ALJ had

incorrectly stated the date that Mellin was last insured for disability benefits. (Doc.

3 at 229-231).

      An ALJ conducted a third hearing on Mellin’s application for social security

benefits on May 9, 2017. (Doc. 3 at 39-71). The ALJ issued his decision on

June 1, 2017. (Doc. 3 at 15-29). The ALJ determined that Mellin had a number of

severe impairments. (Doc. 3 at 17). The ALJ determined that Mellin was not

disabled despite her impairments. The ALJ concluded that Mellin possessed the

residual functional capacity to perform her past relevant work as a general office

clerk, and she could also work as an order clerk or appointment clerk. (Doc. 3 at


                                          3
26, 28).

      Mellin requested that the Administration review the ALJ’s decision. The

Administration denied Mellin’s request. (Doc. 3 at 1-3). The Administration’s

denial made the ALJ’s decision the final decision of the Commissioner. Id.

      Mellin filed the present action on March 9, 2018. (Doc. 1). The matter has

been fully briefed. (Docs. 10,11,12). The Court is prepared to rule.

                           STANDARD OF REVIEW

      The Court’s review in this matter is limited. The Court may set aside the

Commissioner’s decision only where the decision is not supported by substantial

evidence or where the decision is based on legal error. Bayliss v. Barnhart, 427

F.3d 1211, 1214 n.1 (9th Cir. 2005). Substantial evidence is “such relevant

evidence as a reasonable mind might accept as adequate to support a conclusion.”

Richardson v. Perales, 402 U.S. 389, 401 (1971). Substantial evidence has also

been described as “more than a mere scintilla” but “less than a preponderance.”

Desrosiers v. Sec. of Health and Human Services, 846 F.2d 573, 576 (9th Cir.

1988).

                              BURDEN OF PROOF

      A claimant is disabled for purposes of the Social Security Act if the claimant

demonstrates by a preponderance of the evidence that (1) the claimant has a



                                         4
“medically determinable physical or mental impairment which can be expected to

result in death or which has lasted or can be expected to last for a continuous

period of not less than twelve months;” and (2) the impairment or impairments are

of such severity that, considering the claimant’s age, education, and work

experience, the claimant is not only unable to perform previous work but also

cannot “engage in any other kind of substantial gainful work which exists in the

national economy.” Schneider v. Comm’r of the Soc. Sec. Admin., 223 F.3d 968,

974 (9th Cir. 2000) (citing 42 U.S.C. §1382(a)(3)(A),(B)).

      The Social Security Administration regulations provide a five-step

sequential evaluation process for determining whether a claimant is disabled.

Bustamante v. Massanari, 262 F.3d 949, 953-954 (9th Cir. 2001); 20 C.F.R.

§§ 404.1520, 416.920. The claimant bears the burden of proof under steps one

through four. Bustamante, 262 F.3d at 954. The Commissioner bears the burden

of proof under step five. Id. The five steps of the inquiry are:

      1.     Is the claimant presently working in a substantially gainful
             activity? If so, the claimant is not disabled within the meaning
             of the Social Security Act. If not, proceed to step two. See 20
             C.F.R. §§ 404.1520(b), 416.920(b).

      2.     Is the claimant’s impairment severe? If so, proceed to step
             three. If not, the claimant is not disabled. See 20 C.F.R. §§
             404.1520(c), 416.920(c).



                                          5
      3.     Does the impairment “meet or equal” one of a list of specific
             impairments described in 20 C.F.R. Part 220, Appendix 1? If
             so, the claimant is disabled. If not, proceed to step four. See 20
             C.F.R. §§ 404.1520(d), 416.920(d).

      4.     Is the claimant able to do any work that he or she has done in the past?
             If so, the claimant is not disabled. If not, proceed to step five. See 20
             C.F.R. §§ 404.1520(e), 416.920(e).

      5.     Is the claimant able to do any other work? If so, the claimant is not
             disabled. If not, the claimant is disabled. See 20 C.F.R. §§
             404.1520(f), 416.920(f).

Bustamante, 262 F.3d at 954.

                                  BACKGROUND

      A.     ALJ’s determination

      At step one, the ALJ determined that Mellin had not engaged in substantial

gainful activity from her alleged onset date of August 6, 2010, through September

30, 2014, the date she was last insured. (Doc. 3 at 17).

      At step two, the ALJ found that Mellin had the following severe

impairments: obesity, bilateral hip sprain/strain with bilateral trochanteric bursitis,

status-post open reduction internal fixation of the left ankle with revision in April

2011, subtalar arthritis, bilateral sub deltoid shoulder bursitis and left shoulder

tendinitis, reactive airway disease, and depressive disorder. (Doc. 3 at 17). The

ALJ also found that Mellin had a non-severe impairment based upon her HIV.

(Doc. 3 at 18).
                                           6
      At step three, the ALJ found that Mellin did not have an impairment, or

combination of impairments, that met or was medically equal to one of the listed

impairments. (Doc. 3 at 18).

      Before considering step four, the ALJ determined Mellin’s residual

functional capacity. The ALJ determined that Mellin possessed the residual

functional capacity to perform light work as defined in 20 C.F.R. § 404.1567(b)

subject to the following limitations: 1) Mellin can stand or walk for about 4 hours

in an 8-hour workday; 2) Mellin can sit for about 6 hours in an 8-hour workday; 3)

Mellin can occasionally push or pull with her left upper extremity, occasionally

push or pull with her left lower extremity (never using foot controls); 4) Mellin can

climb ramps or stairs occasionally but can never climb ladders, ropes or scaffolds;

5) Mellin can occasionally balance, stoop, kneel, crouch and crawl; 6) Mellin can

occasionally reach with her left upper extremity (including overhead); 7) Mellin

must avoid concentrated exposure to extreme cold, vibration, and hazards such as

unprotected heights and dangerous machinery; 8) Mellin can occasionally walk on

rough or uneven walking surfaces; 9) Mellin cannot interact with large groups of

people, but she can interact with two or three people at a time occasionally; 10)

Mellin can only perform work that requires no more than occasional new learning;

and 11) Mellin cannot perform work that requires high constant focus, such as


                                          7
assembly line type work. (Doc. 3 at 22).

      At step four, the ALJ presented a hypothetical question to a vocational

expert. The ALJ asked the vocational expert to consider a hypothetical person with

the same age, work experience and educational background as Mellin who

possessed the limitations described above. (Doc. 3 at 65-66, 117-119). The

vocational expert responded that such a hypothetical person could perform

Mellin’s past work as a general office clerk. (Doc. 3 at 66-67, 119-120).

      The ALJ determined at step four that Mellin was not disabled. (Doc. 3 at

29). The ALJ determined that Mellin possessed the residual functional capacity to

perform her past relevant work as a general office clerk. (Doc. 3 at 26). The ALJ

determined that Mellin also possessed the residual functional capacity to perform

other work as an order clerk or appointment clerk. (Doc. 3 at 28).

      B.    Mellin’s Position

      Mellin argues that the Court should reverse the Commissioner’s decision

and remand the case to the Commissioner for either an award of benefits or for

further proceedings. (Doc. 10 at 19). Mellin argues that the Commissioner’s

decision should be reversed for the following reasons:

      1.    The ALJ erred by failing to provide specific, clear and convincing
            reasons for discrediting her testimony regarding her symptoms and
            limitations; and


                                           8
      2.     The ALJ erred by failing to consider all of her physical and mental
             impairments when he determined her residual functional capacity.

(Doc. 10 at 10-18).

      C.     Commissioner’s Position

      The Commissioner argues that the Court should affirm the ALJ’s decision

because his decision was based on substantial evidence and was free of legal error.

                                   DISCUSSION

      A.     Mellin’s Testimony Regarding her Symptoms and Limitations

      Mellin testified at first hearing on October 25, 2012, and the second hearing

on March 3, 2015. (Doc. 3 at 79-111, 132 -147). Mellin testified her ability to

walk was limited to approximately 20 minutes at a time due to pain in her left

ankle and hips. (Doc. 3 at 138). Mellin testified that she had used a cane for

stability since August 2010. (Doc. 3 at 84). Mellin testified that her ability to

stand was limited to approximately to 15 to 20 minutes at a time. (Doc. 3 at 86).

Mellin testified that she obtained relief from her left foot and hip pain by elevating

her left leg at least two times per day for approximately 20 minutes each time.

(Doc. 3 at 85, 145-146). Mellin testified that her ability to sit was limited to

approximately 30 minutes at a time. (Doc. 3 at 139). Mellin testified that her

physical activities were limited to approximately 4 hours per day. (Doc. 3 at 147).

Mellin testified that she scheduled her activities so she did not have to leave her
                                           9
home on two consecutive days. (Doc. 3 at 139).

        Mellin testified that her anxiety and depression issues had an adverse affect

on her ability to concentrate and focus. (Doc. 3 at 90). Mellin testified that she

had difficulty with reading comprehension. Mellin testified that had to re-read

newspaper articles several times to understand them. (Doc. 3 at 99). Mellin’s

testimony was corroborated by the testimony of Dr. Raphael Kuka, Ph.D. Dr.

Kuka testified at the March 3, 2015, hearing. Dr. Kuka testified that Mellin

generally had significant limitations with concentration, persistence and pace due

to her depression and anxiety, and marked limitations on “bad days.” (Doc. 3 at

114).

        An ALJ engages in a two-step analysis to determine whether a claimant's

testimony regarding subjective pain or symptoms is credible. Vasquez v. Astrue,

572 F.3d 586, 591 (9th Cir. 2009). First, the ALJ must determine whether the

claimant has presented objective medical evidence of an underlying impairment

which could reasonably be expected to produce the pain or other symptoms

alleged. Garrison v. Colvin, 759 F.3d 995, 1014 (9th Cir. 2014). The claimant is

not required to show that her impairment could reasonably be expected to cause the

severity of the symptom she has alleged. Smolen v. Chater, 80 F.3d 1273, 1282

(9th Cir. 1996). Rather, the claimant need only show that her impairment could


                                          10
reasonably have caused some degree of the symptom. Id.

      If the claimant satisfies the first step of this analysis, and there is no

evidence of malingering, the ALJ may reject the claimant's testimony about the

severity of her symptoms “only by offering specific, clear and convincing reasons

for doing so.” Lingenfelter v. Astrue, 504 F.3d 1028, 1036 (9th Cir. 2007). The

ALJ must “specifically identify the testimony [from a claimant] she or he finds not

to be credible and . . . explain what evidence undermines the testimony.” Treichler

v. Commissioner of Social Sec. Admin., 775 F.3d 1090, 1102 (9th Cir. 2014) (citing

Holohan v. Massanari, 246 F.3d 1195, 1208 (9th Cir.2001)). That means

“[g]eneral findings are insufficient.” Id. (citing Lester v. Chater, 81 F.3d 821, 834

(9th Cir.1995)). The ALJ’s findings must be sufficiently specific to permit the

court to conclude that the ALJ did not arbitrarily discredit the claimant’s

testimony. Tommasetti v. Astrue, 533 F.3d 1035, 1039 (9th Cir. 2008).

      The ALJ may use “ordinary techniques of credibility evaluation” to weigh a

claimant’s credibility. Smolen, 80 F.3d at 1284. The ALJ may consider: the

claimant's reputation for truthfulness; inconsistencies in the claimant’s testimony;

inconsistencies between the claimant’s testimony and her conduct, the claimant’s

daily activities and work record; and the testimony of physicians and third parties

concerning the nature, severity, and effect of the claimant’s alleged symptoms.


                                           11
Thomas v. Barnhart, 278 F.3d 947, 958-959 (9th Cir. 2002).

      Here, the ALJ found that Mellin had, in fact, presented objective medical

evidence of impairments that could reasonably be expected to produce the pain and

symptoms she alleged. (Doc. 3 at 23). The ALJ nevertheless discounted Mellin’s

testimony regarding her inability to walk or stand more than 20 minutes at a time,

and sit more than 30 minutes at a time. (Doc. 3 at 23). The ALJ stated that he

discounted Mellin’s testimony regarding her limited ability to walk, stand and sit

because Mellin had described daily activities that were inconsistent with her

claimed limitations. (Doc. 3 at 23). Specifically, the ALJ noted that Mellin had

reported that “[s]he [was] able to prepare meals, do minimal household chores,

drive, shop for groceries and other household items, handle money, and take care

of a pet” and “work[] in her garden.” (Doc. 3 at 23).

      The ALJ stated that she also discounted Mellin’s testimony regarding her

limited ability to walk, stand and sit because her claimed limitations were not

supported by the medical evidence. The ALJ did not describe, however, the

medical evidence that was inconsistent with Mellin’s claimed limitations. The ALJ

merely summarized the medical evidence and offered the following conclusory

statements:

         “[T]he claimant’s statements concerning the intensity,
         persistence and limiting effects of [her] symptoms are not
         entirely consistent with the medical evidence and other

                                         12
          evidence in the record for the reasons explained in this
          decision.”

(Doc. 3 at 23-26).

      The ALJ committed legal error when he rejected Mellin’s testimony

regarding her limited ability to walk, stand and sit. The ALJ failed to provide

specific, clear and convincing reasons for rejecting Mellin’s testimony.

Lingenfelter, 504 F.3d at 1036. The ALJ failed to explain how Mellin’s daily

activities undermined her testimony regarding her limited ability to walk, stand and

sit. The ALJ also identified no specific medical evidence that was inconsistent

with Mellin’s claimed limitations. The ALJ merely summarized the medical

evidence and noted that some of Mellin’s medical treatment was “conservative.”

(Doc. 3 at 23-26). The ALJ’s general conclusory statements regarding the medical

evidence were not sufficient. Berry, 622 F.3d at 1234.

      The ALJ, on remand, must reassess Mellin’s credibility. The ALJ must

specifically identify the portion(s) of Mellin’s testimony that he finds not credible,

explain what evidence undermines Mellin’s testimony, and explain why.

Treichler, 775 F.3d 1102-03. Although the ALJ's analysis need not be extensive,

the ALJ must provide some reasoning in order for the Court to meaningfully

determine whether the ALJ's conclusions regarding Mellin’s credibility were

supported by substantial evidence. Id. at 1103.
                                          13
      B.     The ALJ’s Assessment of Mellin’s Residual Functional Capacity

      Mellin argues that the ALJ erred when he determined her residual functional

capacity. Mellin argues that the ALJ erred in the following two ways: 1) the ALJ

failed to consider her HIV impairment and resulting limitations, including fatigue,

when he formulated her residual functional capacity; and 2) the ALJ failed to

address her ability to perform work-related activities on a regular and continuing

basis. (Doc. 10 at 16-17).

      Residual functional capacity is an assessment of a claimant’s ability to

perform work-related physical and mental work activities on a regular and

continuing basis despite the limitations caused by her impairments. 20 C.F.R.

§§ 404.1545(a), 416.945(a); SSR 96-8p. When determining residual functional

capacity, an ALJ must consider all of the claimant’s impairments, including

impairments that are not severe. 20 C.F.R. § 404.1545(a).

      Here, the ALJ’s residual functional capacity assessment is set forth on pages

22 through 26 of his June 1, 2017, Decision. (Doc. 3 at 22-26). The ALJ’s

residual functional capacity assessment does not include any discussion of Mellin’s

HIV impairment. The ALJ erred when he failed to consider Mellin’s HIV

impairment. The ALJ, on remand, must reassess Mellin’s residual functional

capacity taking into consideration her HIV impairment.


                                         14
      The Court finds that the ALJ did address Mellin’s ability to perform work-

related activities on a regular and continuing basis. The phrase “regular and

continuing basis” means “8 hours a day, for 5 days a week, or an equivalent work

schedule.” SSR 96-8p at *1. The ALJ assessed Mellin’s ability to perform work-

related activities “in an 8-hour workday.” (Doc. 3 at 22). The ALJ determined the

number of hours out of an 8-hour workday that Mellin could walk, stand and sit.

Id.; see also Widman v. Astrue, 302 Fed. Appx. 744, 747-48 (9th Cir. 2008)

(unpublished).

                                CONCLUSION

      The ALJ’s decision was not supported by substantial evidence. The ALJ’s

decision was also based on legal error.

                                     ORDER

      1.     Mellin’s Motion for Summary Judgment (Doc. 9) is GRANTED.

      2.     The Commissioner’s decision to deny benefits to Mellin is

REVERSED.

      3.     This case is REMANDED for additional administrative proceedings

consistent with this Memorandum and Order.

      4.     The Clerk is directed to enter judgment accordingly.




                                          15
DATED this 14th day of November, 2018.




                              16
